Title: To James Madison from Thomas Cooper, 17 January 1817
From: Cooper, Thomas
To: Madison, James



Dear Sir
Philadelphia Jan. 17 1817

Mr. Dallas is dead.  Gout, brought on by professional fatigue, attacking alternately his Kidneys, his Stomach and his head, proved at length incureable.  He had been attacked with it at Trenton about ten days before his death.  I say nothing about the loss his friends sustain by this event: the loss is more to the public.
He is dead, and cannot now say to you, what he intended to say, and probably what he has said.  I do not know that it is improper or indelicate that I should take the liberty of informing you of his wishes as more than once expressed to me, especially as the interest of another Gentleman is connected with it.
Consulting him on a new edition of my Bankrupt-law, he told me that he had expressed to yourself a wish that if a general Law of this nature should be enacted, that you wd. name me one of the Commissioners.  Ihave a letter of his to the same purpose, saying that he should make a point of requesting this favour as for himself.
On two other occasions, on mentioning the same design to me with a view to my being settled near him in Philadelphia, he said, that he had troubled you but little in this respect, but that he should make a point of requesting as a personal favour done to himself the appointment of myself and Mr. Jos. B. McKean as Commissioners of Bankrupt, having greatly at heart the interest of this Gentleman.
I know not that there is any other evidence of these his intentions but myself.  What weight they will have, I know not.  I believe I do right in mentioning them.  I beg you to accept my assurances of respect and regard.

Thomas Cooper

